     Case 2:18-cv-00269 Document 79 Filed 12/18/19 Page 1 of 2 PageID #: 581



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

FRANK KENNETH MILLER, JR.,

       Plaintiff,

v.                                                   CIVIL ACTION NO. 2:18-cv-00269
                                                     Judge: Johnston
COBRA ENTERPRISES OF UTAH, INC.
d/b/a Cobra Firearms,

       Defendant.

              PLAINTIFF’S NOTICE OF SUPPLEMENTAL EVIDENCE
        IN SUPPORT OF PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

       In further support of Plaintiff’s Motion for Default Judgment, Plaintiff brings to the Court’s

attention supplemental evidence for consideration, attached hereto as Exhibits A and B. Said

attachments are the Curriculum Vitae of Richard Graham Bowman, II, M.D. and Dr. Laura Savory

Miller, CFA, CVA, whom prepared expert reports that were previously submitted as attachments

in support of Plaintiff’s Motion for Entry of Default Judgment.. (ECF Nos. 57-1, 57-2).

                                              FRANK KENNETH MILLER, JR.
                                              By Counsel


_/s/ Taylor M. Norman_______________
L. Lee Javins (WVSB No. 6613)
Taylor M. Norman (WVSB No. 13026)
Bailey Javins & Carter LC
213 Hale Street
Charleston, WV 25301
Telephone: (304) 345-0346
Facsimile: (304) 345-0375
ljavins@bjc4u.com
tnorman@bjc4u.com
     Case 2:18-cv-00269 Document 79 Filed 12/18/19 Page 2 of 2 PageID #: 582



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

FRANK KENNETH MILLER, JR.,

       Plaintiff,

v.                                           CIVIL ACTION NO. 2:18-cv-00269
                                             (Judge: Johnston)
COBRA ENTERPRISES OFUTAH, INC.
d/b/a Cobra Firearms,

       Defendants.


                                CERTIFICATE OF SERVICE

I, Taylor M. Norman, counsel for Plaintiff, hereby certify that on the 18th day of December, 2019,

I electronically filed PLAINTIFF’S NOTICE OF SUPPLEMENTAL EVIDENCE IN

SUPPORT OF PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT with the Clerk of the

Court using the CM/ECF System, which will send notification to counsel of record.



                                     _/s/ Taylor M. Norman_______________
                                     L. Lee Javins (WVSB No. 6613)
                                     Taylor M. Norman (WVSB No. 13026)
                                     Bailey Javins & Carter LC
                                     213 Hale Street
                                     Charleston, WV 25301
                                     Telephone: (304) 345-0346
                                     Facsimile: (304) 345-0375
                                     ljavins@bjc4u.com
                                     tnorman@bjc4u.com
